Citation Nr: 1809081	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  12-17 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right hip disability.

4. Entitlement to service connection for a left hip disability.

5. Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel

INTRODUCTION

The Veteran had active duty for training service from September 1980 to February 1981, active duty service from May 1984 to May 1988 and active duty service from December 1990 to June 1991, with additional periods of service with the National Guard and Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and March 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to service connection for right and left knee disabilities, right and left hip disabilities, and OSA.

The issues of entitlement to service connection for bilateral hip and knee disabilities were previously remanded by the Board in November 2014 and June 2017, and have since returned.

FINDINGS OF FACT

1.  With resolution of all reasonable doubt in his favor, the Veteran's currently diagnosed right knee disability is etiologically related to trauma caused by parachute jumps during service and through his service duties as an explosive ordnance disposal (EOD) officer.

2.  With resolution of all reasonable doubt in his favor, the Veteran's currently diagnosed left knee disability is etiologically related to trauma caused by parachute jumps during service and through his service duties as an EOD officer.

3.  With resolution of all reasonable doubt in his favor, the Veteran's currently diagnosed right hip disability is etiologically related to trauma caused by parachute jumps during service and through his service duties as an EOD officer.

4.  With resolution of all reasonable doubt in his favor, the Veteran's currently diagnosed left hip disability is etiologically related to trauma caused by parachute jumps during service and through his service duties as an EOD officer.

5.  With resolution of all reasonable doubt in his favor, the Veteran's currently diagnosed sleep apnea is aggravated by his service-connected restless leg syndrome and degenerative changes of the lumbar spine (low back disability).


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee disability, to include degenerative arthritis, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left knee disability, to include degenerative arthritis, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right hip disability, to include degenerative arthritis, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left hip disability, to include degenerative arthritis, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5. Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Applicable laws and regulations also permit service connection for disability resulting from disease or injury incurred in, or aggravated while, performing active duty for training (ACDUTRA) or from an injury while performing inactive duty for training (INACDUTRA).  See 38 U.S.C. § 101 (22), (23), (24) (2012); 38 C.F.R. § 3.6 (2017).  

The Veteran is diagnosed with arthritis in his knees and hips. Arthritis or degenerative joint disease is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Claims for Right and Left Knee Disabilities - Analysis

The Veteran asserts that he has right and left knee disabilities as a result of his numerous parachute jumps during service.

As an initial matter, the medical evidence shows that the Veteran has been diagnosed with arthritis of the bilateral knees by x-rays.  See July 2017 VA treatment record.

The Veteran reported that his bilateral knee pain started in service and has been continuous since service.  He attributes his bilateral knee disability to the nearly 30 "jumps" and numerous full equipment helicopter rappels he completed during service.  He also stated that his bilateral knee disability was aggravated while on active duty in Iraq when he was required to lift and move countless pounds of ordinance.  
His DD-214 indicates that he had a period of ACDUTRA from September 1980 to February 1981, during which he earned a Parachutist Badge, and his military occupational specialty was a medical specialist.  Moreover, a separate DD-214 indicates that the Veteran served on active duty from March 1984 to May 1988 and earned an Air Assault Badge.  A third DD-214 indicates that the Veteran served on active duty in Southwest Asia from January 1990 to June 1991 in support of Operations Desert Storm and Desert Shield and his military occupational specialty was explosive ordnance disposal (EOD) officer.  The Veteran is competent to report having completed multiple parachute jumps during service and that he experienced pain as after those jumps during ACDUTRA and through his MOS duties as an EOD officer during active service. Accordingly, the Board finds that the Veteran sustained bilateral knee traumas during service.   

Turning to the issue of etiology, in December 2010, the Veteran's treating private primary care physician of 12 years, Dr. T.T., stated that he had referred the Veteran to an orthopedic physician for bilateral knee pain.  He opined that this issue was directly related to the Veteran's 20 years of service as a medical specialist in an airborne unit and as an EOD officer.  He noted that the Veteran's knee disabilities, among other issues, resulted in the limitation of his physical fitness testing while in the Army Reserves.  In November 2014, the Board deemed this opinion to be inadequate, as there was no rationale.  Therefore, this opinion has minimal probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

The Veteran was afforded a VA examination in January 2016 and the VA examiner opined that the Veteran's bilateral knee disability was less likely than not incurred in or caused by service.  The VA examiner stated that the Veteran was without evaluation, treatment, chronicity of symptoms or diagnosis for any bilateral knee condition during active or Reserve service and did not have a current bilateral knee disability.  However, the Veteran's medical evidence affirmatively shows a current disability of both knees.  In this regard, June 2017 x-rays showed evidence of degenerative changes of the bilateral knees, and for this reason, the Board finds the opinion to be inadequate as it is based on an inadequate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise has no probative value).

The Veteran was afforded an additional VA examination in June 2017 and the VA examiner again opined that the Veteran's bilateral knee disability was less likely than not incurred in or caused by service.  However, the VA examiner did not take into account the Veteran's multiple parachute jumps and MOS duties as an EOD officer, and rather stated that there was no knee injury or trauma during active or Reserve service.  Given the Veteran's competent and credible reports of having sustained knee pain and other observable symptoms after having completed multiple parachute jumps during ACDUTRA and through his MOS duties as an EOD officer during active service, the June 2017 opinion is also inadequate as it is also based on an inaccurate factual premise.  See Reonal, supra.  

Nevertheless, the record also contains nexus opinions dated in June 2012 and October 2014 letters from Dr. T.T., both of which are favorable to the claim.  In June 2012, Dr. T.T. stated that the Veteran's bilateral knee disabilities were service-related and started while he was on active duty.  The physician stated that this opinion was based on his review of the Veteran's service treatment records, VA medical reports, and x-ray reports.  In October 2014, Dr. T.T. again indicated that he had reviewed the Veteran's service treatment records, VA medical reports, and x-ray reports.  He opined that the Veteran's degenerative disc disease was more than likely due to his service as a paratrooper and bomb disposal officer.  He further stated that, based on the VA's award of service-connection for degenerative disc disease (characterized by VA as a low back disability), it is his medical opinion that the Veteran's bilateral knee disabilities are also directly attributable, as skeletal injuries.  Read together, these two opinions reflect Dr. T.T.'s opinion that the Veteran's bilateral knee disability is of the same etiology as his service-connected low back disability, specifically the Veteran's service as a paratrooper and bomb disposal officer.  The physician concluded that the Veteran's knee disabilities are chronic changes that are service-related and started while the Veteran was on active duty.  The Board finds that Dr. T.T.'s more recent nexus opinions, taken together, are adequate and highly probative, as they are based on a high level of familiarity with the Veteran's history of bilateral knee symptoms, a thorough review of his medical records, and sound rationale.

In summary, the Veteran meets all three elements of his service connection claim for a bilateral knee disability, as there is a current diagnosis of arthritis of the bilateral knees, competent evidence of in-service trauma to the knees, and a probative favorable nexus between the current disabilities and service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for right and left knee disabilities have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the claim will be granted.


Service Connection Claims for Right and Left Hip Disabilities - Analysis

The Veteran also asserts that he has right and left hip disabilities that are etiologically related to his numerous parachute jumps during service.

As an initial matter, the medical evidence shows that the Veteran current diagnoses of the bilateral hips.  See July 2017 VA treatment record and June 2012 letter from the Veteran's private treating physician.

The Veteran reported that his bilateral hip pain started in service and has been continuous since service.  He attributes his bilateral hip disability to the nearly 30 "jumps" and numerous full equipment helicopter rappels he completed during service.  He also stated that his bilateral hip disability was aggravated while on active duty in Iraq when he was required to lift and move countless pounds of ordinance.  The Veteran is competent to report having completed multiple parachute jumps during service and that he experienced hip pain as after those jumps.  He is also competent to report having experienced hip pain through his MOS duties as an EOD officer.  For the reasons explained above, the Board finds that the Veteran sustained bilateral hip traumas during a period of ACDUTRA and during active service.

Turning to the question of etiology, in December 2010, the Veteran's treating private primary care physician of 12 years, Dr. T.T., stated that he had referred the Veteran to an orthopedic physician for bilateral hip pain.  He opined that this issue was directly related to the Veteran's 20 years of service as a medical specialist in an airborne unit and as an EOD officer.  He noted that the Veteran's hip disabilities, among other issues, resulted in the limitation of his physical fitness testing while in the Army Reserves.  In November 2014 however, the Board deemed this opinion to be inadequate, as there was no rationale.  Therefore, this opinion has minimal probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

The Veteran was afforded a VA examination in January 2016 and the VA examiner opined that the Veteran's bilateral hip disability was less likely than not incurred in or caused by service.  The VA examiner stated that the Veteran was without evaluation, treatment, chronicity of symptoms or diagnosis for any bilateral hip condition during active or Reserve service and he did not have any current hip knee condition.  However, the Board notes that a February 2003 treatment record reflects the Veteran's complaint of bilateral hip pain which potentially speaks to the issue of chronicity.  This hip complaint was not addressed by the examiner.  Therefore, the Board finds this opinion to be inadequate, as it is also based on an inadequate factual premise.  See Reonal, supra. 

The Veteran was afforded an additional VA examination in June 2017 and the VA examiner again opined that the Veteran's bilateral hip disability was less likely than not incurred in or caused by service.  However, the VA examiner's opinion was incorrectly based on his finding that there was no hip injury, accident or trauma, evaluation, treatment, or diagnosis during active or Reserve service.  In light of the Board's finding that the Veteran has competently and credibly reported bilateral hip trauma during service, this opinion is inadequate as it is based on an inadequate factual premise.  See Reonal, supra. 

Nevertheless, the record also contains nexus opinions dated in June 2012 and October 2014 letters from Dr. T.T., both of which are favorable to the claim.  In June 2012, Dr. T.T. stated that the Veteran's hip disabilities were service-related and started while he was on active duty.  He stated that this opinion was based on his review of the Veteran's service treatment records, VA medical reports, and x-ray reports.  In October 2014, Dr. T.T. again indicated that he had reviewed the Veteran's service treatment records, VA medical reports, and x-ray reports.  He opined that the Veteran's degenerative disc disease was more than likely due to his service as a paratrooper and bomb disposal officer.  Based on the VA's award of service-connection for degenerative disc disease (characterized by VA as a low back disability), Dr. T.T. opined that the Veteran's bilateral hip disabilities are also directly attributable as skeletal injuries.  Read together, these two opinions reflect Dr. T.T.'s opinion that the Veteran's bilateral hip disability is of the same etiology as his service-connected low back disability, specifically the Veteran's service as a paratrooper and bomb disposal officer.  The physician concluded that the Veteran's bilateral hip disabilities represent chronic changes that are service-related and started while the Veteran was on active duty.  The Board finds that these nexus opinions, taken together, are adequate and highly probative as they are based on a high level of familiarity with the Veteran's history of bilateral hip symptoms, a thorough review of his medical records, and contain sound rationale.  

The Veteran meets all three elements of his service connection claim, as there is evidence of currently diagnosed right and left hip disabilities, competent evidence and credible evidence of inservice trauma to the hips, and a competent nexus between the current diagnoses and service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for right and left hip disabilities have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the claims will be granted.


Service Connection for Sleep Apnea - Analysis

The Veteran also contends that his diagnosed sleep apnea began during service and is etiologically related to service.  In support of his claim, he submitted lay statements from his spouse and R.C., a fellow service member, who both stated that they witnessed the Veteran snoring and gasping for air during service.

As an initial matter, the Board finds that the Veteran has a current diagnosis of sleep apnea.  See October 2016 VA Sleep Medicine diagnostic study report. 

Next, the Board notes that the Veteran is in receipt of service connection, in pertinent part, for a low back disability and restless leg syndrome.

Turning to the question of etiology, the Board finds that the evidence supports a finding that the Veteran's current sleep apnea is aggravated by his service-connected restless leg syndrome and low back disability.  In November 2016, Dr. J.R.E., a Board-Certified Family Practitioner practicing full time medicine and the Veteran's treating physician, stated that it is more likely than not that the Veteran's sleep apnea is aggravated by his service-connected restless leg syndrome and low back disability.  The physician explained that sleep disruption caused by sleep apnea can be exacerbated by chronic pain.  The treating physician's opinion is highly probative as it was based on his familiarity with the Veteran's history of sleep apnea and evaluation of the Veteran.  There is no contrary nexus opinion of record.

The Veteran meets all three elements of his service connection claim, as there is a current diagnosis of sleep apnea and probative evidence that his sleep apnea was proximately aggravated by two of his service-connected disabilities. For these reasons, and resolving reasonable doubt in the Veteran's favor, service connection for sleep apnea is warranted.

Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

ORDER

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.

Service connection for a right hip disability is granted.

Service connection for a left hip disability is granted.

Service connection for obstructive sleep apnea is granted.




______________________________________________
	S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


